 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-0001 GEB
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        SENTENCING, REFERRING FOR NEW
13                          v.                          PRESENTENCE INVESTIGATION REPORT, AND
                                                        RESETTING PRESENTENCE INVESTIGATION
14   OMAR ANABO,                                        REPORT SCHEDULE; [PROPOSED] ORDER
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for a status conference to set sentencing dates on

21 April 26, 2019.

22          2.     By this stipulation, the parties now move to (1) vacate the status conference set for April

23 26, 2019, (2) set judgment and sentencing for August 16, 2019, (3) seek a Court order re-referring this

24 matter to the Probation Office for creation of a new Presentence Investigative Report, and (3) reset the

25 schedule for disclosure of that pre-sentence report and objections thereto, as follows:

26                 a)      Judgment and Sentencing Date: August 16, 2019

27                 b)      Reply or Statement of No Opposition: August 9, 2019

28                 c)      Motion for Correction of the Pre-Sentence Report: August 2, 2019


      STIPULATION AND [PROPOSED] ORDER REGARDING        1
30    CONTINUANCE
 1                  d)     Final Presentence Report Filed with the Court and Parties: July 26, 2019

 2                  e)     Counsel’s Written Objections to the Pre-Sentence Report Delivered to Probation

 3          Officer and Opposing Counsel: July 19, 2019

 4                  f)     The proposed pre-sentence report will be delivered to the parties no later than July

 5          12, 2019.

 6          3.      The parties agree that in light of the procedural history of this case, including the change

 7 of counsel, counsel for the defendant should have the opportunity to engage fully in the presentence

 8 investigation report process, given that he was not counsel at the time the presentence report was drafted

 9 and finalized initially. In addition, in consultation with the Probation Office, due to the length of time
10 since the issuance of the draft PSR, the parties understand and agree that a new PSR is needed to ensure

11 all information is updated for the Court.

12

13          IT IS SO STIPULATED.

14

15
     Dated: April 25, 2019                                    MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ MATTHEW M. YELOVICH
18                                                            MICHAEL D. ANDERSON
                                                              MATTHEW M. YELOVICH
19                                                            Assistant United States Attorneys
20
21   Dated: April 25, 2019                                    /s/ HAYES H. GABLE III
                                                              HAYES H. GABLE III
22
                                                              Counsel for Defendant
23                                                            OMAR ANABO

24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER REGARDING          2
30    CONTINUANCE
 1                                                ORDER

 2        IT IS SO ORDERED.

 3        Dated: April 25, 2019

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING     3
30   CONTINUANCE
